Cole, J.
1. Contract : iexioci. The plaintiffs made a contract in writing with the defendant, at Clinton, Iowa, for the transportation by defendant of certain cattle belonging to piaintiffS) from Clinton, Iowa, to South Branch station (Chicago), Illinois; the cattle were to be fed and taken care of by the owners. The contract contained this stipulation: “It is hereby mutually.agreed, that said company shall not be liable for loss by jumping from the cars, delay of trains, or any damage said property may sustain, except such as may result from a collision of the train, or when cars are thrown from the track in course of transportation.” A printed tariff of the company was on the same sheet with the contract and declared to be an essential part of it, which contained the statement, among others, that the company “ will not assume any liability over one hundred dollars on horses and valuable live stock, except by special agreement.”
The cattle were received, under the contract, at Clinton, Iowa, the owners having put them in the car and procured bedding for them as is customary. At Malta, 111., a journal of the ear was found to be hot, so that it was unsafe to run it farther. The cattle had to be unloaded and put in another car; there was no bedding in this car and none could be procured at the station. For the want of bedding, the cattle got down in the car and one of them was killed, another had his horn knocked off, and all were more or less injured. The heating of the journal was in consequence of the brass wearing out; if the car had been in good condition and properly oiled, it would have gone through all right. The damage amounted to one hundred and eighteen dollars.
By chapter 113 of the Laws of the eleventh General Assembly, it is enacted, “That in the transportion of persons or property by any railroad or other company, or by any person or firm engaged in the business of trans*417portation of persons or property, no contract, receipt, rule or regulation shall exempt such railroad or other company, person or firm from the full liabilities of a common carrier, which, in the absence of any contract, receipt, rule or regulation would exist with respect to such persons or property.” Laws of 1866, 121. No question is made, but that under the'operation of this statute the special contract in this ease would be void, so that the rights and liabilities of the parties would be measured by the common law as applicable to common carriers.
2._per. diferait0 in piaxes. But it is claimed by appellant’s counsel, that the contract, though made in Iowa, was to be, by its terms, wholly performed in Illinois; and that the ^w of the place where the contract is to be performed must govern in determining its validity and effect. The general rule is, that, in comformity to the presumed intention of the parties, the contract, as to its validity, nature, obligation and interpretation, is to be governed by the law of the place of performance. Story’s Conflict of Laws, § 280. But it is also a general rule, that, if the contract is void or illegal by the law of the place where it is made, it is held void and illegal everywhere. Story’s Conflict of Laws, § 243, and authorities cited.
3._railroad restnotion of liability. In this case, however, it is unnecessary to rest the decisión upon any general rule, for, by the express terms, as well by the necessary implication, of the contract, it was to be partly performed in jowa_ TPg cattle were received in Clinton, Iowa, “ to be delivered at Chicago, 111.; ” to do this, it was necessary to transport them some distance, more less in Iowa, before they could reach Illinois. The eon-tract being satire and indivisible, made in Iowa, and be partly performed here, it must, as to its validity, nature, obligation and interpretation be governed by our *418law. And by our law, so far as it seeks to change the common law, it is wholly nugatory and inoperative. The rights of the parties, then, are to be determined under the common law, the same as if no such contract had been made.
4. RaMUtyas carriers. 4. railhoa The court found for the plaintiffs, and its finding, like that of a jury, can only be set aside when clearly and Ifc is not s0 in this CaSemanifestly against the weight of evidence. The car was evidently defective, and the weight of testimony shows, that from that defect the injury directly resulted to the plaintiffs. In such case, “ the full liabilities of a common carrier, which, in the absence of any contract, receipt, rule or regulation, would exist with respect to such property,” would be the payment of all the damages resulting to the injured party. Harris et al. v. North. Ind. R. R. Co., 20 N. Y. 232.
Affirmed.